


110 HRES 817 EH: 
U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 817
		In the House of Representatives, U.
		  S.,
		
			November 14, 2007
		
		RESOLUTION
		
	
	
		That upon adoption of this resolution it
			 shall be in order to consider the conference report to accompany the bill (H.R.
			 3074) making appropriations for the Departments of Transportation, and Housing
			 and Urban Development, and related agencies for the fiscal year ending
			 September 30, 2008, and for other purposes. All points of order against the
			 conference report and against its consideration are waived. The conference
			 report shall be considered as read.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
